Citation Nr: 9902191	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-04 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.

2.  Entitlement to an evaluation in excess of 30 percent for 
residuals of a gunshot wound of the left shoulder with 
compound comminuted fracture of the left clavicle and 
scapula.

3.  Entitlement to a compensable evaluation for residuals of 
a right inguinal herniorrhaphy.

4.  Entitlement to service connection for kidney stones and 
the residuals of a left nephrectomy.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychophysiological gastrointestinal reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to May 
1946, including combat against enemy forces in the Ardennes, 
and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from April 1992 and April 1993 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Roanoke, Virginia.  In the April 1992 rating 
action, the RO denied the veterans claim for a total rating 
based on unemployability due to service-connected 
disabilities on the ground that the veteran had not submitted 
new and material evidence in support of this claim.  The 
veteran disagreed with this determination, and this appeal 
ensued.  In the April 1993 rating action, the RO denied the 
veterans claims for an evaluation in excess of 30 percent 
for the residuals of a gunshot wound of the left shoulder 
with compound comminuted fracture of the left clavicle and 
scapula (left shoulder gunshot wound injury) and for a 
compensable rating for the residuals of a right inguinal 
herniorrhaphy.  In the latter rating decision, the RO also 
denied the veterans claim for service connection for kidney 
stones and for the residuals of a left nephrectomy as well as 
his application to reopen his claim for service connection 
for a psychophysiological gastrointestinal reaction.  The 
veteran has also disagreed with the latter rating action.

In his December 1993 Substantive Appeal, the veteran asserted 
an informal claim of entitlement to an increased rating for 
the residuals of his service-connected gunshot wound injury 
with a compound, comminuted fracture of the right radius.  In 
addition, when examined by VA in November 1997, the veteran 
reported that he had suffered from a headache disorder that 
was a residual of his service-connected gunshot wound injury 
with multiple lacerations to the head.  It is unclear to the 
Board whether the veteran was claiming an increased rating 
for his service-connected residuals of the gunshot wound 
injuries to the head, or rather, whether he is seeking 
service connection for a headache disorder as secondary to 
the service-connected head injuries.  These issues have not 
been developed for appellate review and are referred to the 
RO for appropriate action.  Bruce v. West, No. 96-353 (U.S. 
Vet. App. Aug. 28, 1998).

The veterans claims of entitlement to increased ratings for 
his service-connected left shoulder gunshot wound injury and 
residuals of a right inguinal herniorrhaphy, his claim for 
service connection for kidney stones and the residuals of a 
left nephrectomy, as well as his application to reopen a 
claim of entitlement to service connection for a 
psychophysiological gastrointestinal reaction will be 
addressed in the remand portion of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that due to his service-
connected disabilities, he is extremely limited in the 
physical activities in which he can engage, and as a result, 
he is totally disabled and cannot work.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports his 
claim of entitlement to a total disability rating based on 
the veteran's individual unemployability due to service-
connected disabilities.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veterans residuals of his multiple service-connected 
gunshot wound injuries are productive of pronounced residual 
impairment and pain on objective demonstration.

3.  The veteran is unemployable by reason of his service-
connected disabilities.


CONCLUSION OF LAW

A total disability rating is warranted based on the veterans 
individual unemployability due to his service connected 
disorders.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§  3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The service medical records reflect that the veteran 
sustained gunshot wound injuries to his right arm, including 
a compound comminuted fracture of his right radius (gunshot 
wound injury to his right arm), left shoulder, including a 
compound comminuted fracture of his left clavicle and scapula 
(gunshot wound injury to his left shoulder), his right thigh, 
and multiple gunshot wound injuries to the head.  The veteran 
received a disability discharge from service in May 1946 due 
to the residuals of these gunshot wound injuries, and he was 
found to be render[ed] unfit to perform any duty in the 
military.  In May 1946, the RO granted service connection 
for the residuals of these gunshot wound injuries, which were 
sustained in combat, and assigned a total schedular rating, 
effective May 8, 1946.

In a rating decision dated in January 1947, the RO assigned 
separate evaluations for the residuals of each of the 
veterans service-connected gunshot wound injuries.  The RO 
rated the residuals of his gunshot wound injury to his right 
arm as 50 percent disabling, the residuals of his gunshot 
wound injury to his left shoulder as 30 percent disabling, 
the residuals of his gunshot wound injury to his right thigh 
and the residuals of multiple gunshot wound injuries to his 
head each as 10 percent disabling, all effective November 9, 
1946.  The veterans combined disability rating was reduced 
to the current 80 percent level.  In addition, in July 1986, 
the RO established service connection for the residuals of a 
right herniorrhaphy, and determined that an earlier rating 
decision which denied service connection for this disability 
was clearly and unmistakably erroneous.  The RO assigned a 
noncompensable rating for this disability, effective November 
9, 1946.

The veterans claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities was received by the RO in February 
1992.  The RO noted that an earlier claim of entitlement to 
this benefit had been denied by the Board in April 1981, and 
denied his current claim of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities on the ground that he failed to submit 
new and material evidence sufficient to reopen this claim.  
Although the veteran perfected his appeal with respect to 
this claim when he submitted a Substantive Appeal in December 
1993, he submitted an additional formal application in which 
he sought this benefit in December 1996.  In January 1997, 
the RO again denied entitlement to these benefits on the 
ground that the veteran had failed to submit new and material 
evidence, and informed him of this decision a February 1997 
letter.

The evidence of record at the time of the April 1992 RO 
decision included the service medical records, numerous VA 
examination reports, VA medical outpatient treatment records 
and statements of the veteran.  In addition, during the 
course of this appeal, evidence added to the record includes 
VA outpatient treatment records dated from September 1990 to 
February 1994, a VA examination report dated in November 
1997, and statements of the veteran.

Of particular significance are the veterans statements and 
the November 1997 VA examination report.  In those 
statements, the veteran attests to the continued worsening of 
his service-connected disabilities.  He also reports that he 
was forced to cease working due to his inability to drive due 
to the residual impact of his service-connected disabilities.  
In his most recent statements, the veteran complains of pain 
resulting from his arthritis which affects several of his 
major joints, and states that it is productive of severe 
physical impairment.

In addition, when examined by VA in November 1997, the 
veteran complained that despite treating the residuals of his 
gunshot wound injuries with Tylenol, heat, shots and a 
sleeping remedy, he suffers from recurrent pain and 
little use of his left shoulder and hand.  In addition, the 
examiner reported that the veteran required the use of a cane 
in order to ambulate.  Significantly, the physician stated 
that during the examination, the veteran exhibited visible 
pain.


Analysis

As a preliminary matter, the Board finds that the veterans 
claim for a total rating based on unemployability due to 
service-connected disabilities is plausible and capable of 
substantiation, and thus well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  When a claimant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  Id.  Although some of the VA 
outpatient treatment records may not have been associated 
with the claims folder, the Board is satisfied that 
sufficient relevant evidence has been obtained regarding the 
claim and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).  In this 
regard, the Board notes that claims alleging entitlement to 
an increased rating or to a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not subject to a new and material analysis.  
Suttmann v. Brown, 5 Vet. App. 127, 136 (1993); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the veterans multiple service-
connected disabilities.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Under the law, total disability ratings for compensation may 
be assigned if the schedular rating for the service-connected 
disability or disabilities is less than 100 percent when it 
is found that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In 
addition, a total disability rating for compensation may be 
assigned where the schedular rating is less than total, when 
it is found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more disabilities, provided at 
least one disability is rated at 40 percent or more and there 
is sufficient additional service-connected disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

In evaluating whether the veterans service-connected 
disability precludes substantially gainful employment, the 
Board notes that the VA Adjudication Manual, M21-1, Paragraph 
50.55(8) defines substantially gainful employment as that 
which is ordinarily followed by the nondisabled to earn a 
livelihood, with earnings common to the particular occupation 
in the community where the veteran resides.  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment.  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).

As noted above, the combined disability rating for the 
veterans service-connected disabilities has been 80 percent 
since November 9, 1946.  In addition, the residuals of his 
gunshot wound injury to his right arm have been rated as 50 
percent disabling since November 9, 1946.  The veterans 
disabilities thus satisfy the requirements set forth in 
38 C.F.R. § 4.16.

In several statements in support of this claim, the veteran 
asserted that the residuals of his gunshot wound injuries had 
increased in severity, and were productive of increased 
functional loss and industrial impairment.  The Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this capacity, the Board finds that the veterans 
statements to be credible.  In addition, his statements are 
consistent with the findings of the November 1997 VA 
examination report in which the physician diagnosed him as 
having degenerative joint disease in his right wrist, right 
elbow and left shoulder.  Further, he reported that the 
veteran exhibited visible pain during the examination.  
Finally, the Board finds that both of the veterans upper 
extremities are seriously disabled.  In light of these 
circumstances, the Board concludes that a total compensation 
rating based on unemployability is warranted.

The Board notes that although the merits of his claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities was not 
initially considered by the RO, the veteran has had an 
opportunity to offer argument and evidence in support of this 
claim, and has in fact made arguments and submitted evidence 
on that question.  Moreover, in light of this decision 
establishing entitlement to this benefit, the veteran has not 
been prejudiced.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).


ORDER

A total disability rating based on individual unemployability 
due to the veterans service-connected disabilities is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



REMAND

Also before the Board are the veterans claims for increased 
ratings for his service-connected residuals of his gunshot 
wound of his left shoulder and right inguinal herniorrhaphy, 
for service connection for kidney stones and the residuals of 
a left kidney nephrectomy, and his application to reopen his 
claim for service connection for a psychophysiological 
gastrointestinal reaction.

A review of the record reveals that the most recent VA 
treatment record associated with the claims folder is dated 
in February 1994.  In his December 1996 application for a 
total disability rating based on individual unemployability 
due to service-connected disabilities, the veteran indicated 
that he was receiving medical treatment at the VA medical 
center in Richmond, Virginia.  The Court has held that VA 
treatment records pertaining to the period prior to a Board 
decision are constructively deemed to be before the Board.  
Dunn v. West, No. 96-695 (U.S. Vet. App. Sept. 23, 1998); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  Because the 
veterans statement indicates that all relevant VA medical 
records have not been associated with the claims folder, each 
of the veterans remaining certified claims must be remanded 
for further development.

The Board notes that effective July 3, 1997, VA revised the 
criteria for evaluating muscle injuries.  62 Fed. Reg. 30,235 
(1997).  The Court has held that the adoption of the new 
rating requires that this case remanded for purposes of 
reevaluating the residuals of the veterans multiple service-
connected gunshot wound injuries with consideration of that 
portion of the VA Schedule for Rating Disabilities (Rating 
Schedule) related to the muscle injuries as it was in effect 
prior to July 3, 1997, as well as with consideration of 
revisions that became effective on that date.  Fischer v. 
West, 11 Vet. App. 121, 123 (1998); Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991).  As such, this constitutes a 
second independent basis that requires that his claim for an 
increased rating for the service-connected residuals of his 
left shoulder gunshot wound injury be remanded.

Further, as noted by the veterans representative, in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
(1998) or 38 C.F.R. § 4.45 (1998).  The Court also held that 
the provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  As such, this constitutes a 
third basis that requires that his appeal for an increased 
rating for his service-connected residuals of his left 
shoulder gunshot wound injury be remanded.

Finally, with respect to the veterans application to reopen 
his claim for service connection for psychophysiological 
gastrointestinal reaction, the RO should note that in order 
to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, is not 
required to create a reasonable possibility that the outcome 
of the case on the merits would be changed.  Hodge v. West, 
No. 98-7017 (Fed. Cir. Sept. 16, 1998) (expressly rejecting 
the standard for determining whether new and material 
evidence had been submitting sufficient to reopen a claim set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991)).

In light of the foregoing, the Board is REMANDING the case 
for the following actions:

1.  The RO should assure that copies of 
all the treatment records for the veteran 
are included in the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected residuals of the veterans 
gunshot wound injuries of his left 
shoulder .  All studies deemed 
appropriate by the examining physician, 
including X-rays and range of motion 
studies in degrees of excursion, should 
be performed, and all findings should be 
set forth in detail.  It is requested 
that the examiner review the claims 
folder prior to examination.  In the 
report of the examination, the physician 
should respond specifically to each of 
the following items:

a.  The examiner should indicate whether 
there is any pain, weakened movement, 
excess fatigability, or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss of the 
left shoulder due to any of the 
following: (1) pain on use, including 
flare-ups; (2) weakened movement; (3) 
excess fatigability; or (4) 
incoordination.  The above determinations 
should, if feasible, be expressed in 
terms of the degree of additional range 
of motion loss due to pain on repeated 
use or during flare-ups under § 4.40, and 
weakened movement, excess fatigability, 
or incoordination under § 4.45.

b.  In reporting the examination 
findings, the examiner should report the 
exact ranges of motion for the veterans 
left shoulder.  In reporting these 
findings, the examiner should state the 
normal ranges of motion for a left 
shoulder.

All factors upon which the medical 
comments and opinions are based must be 
set forth for the record.  With regard to 
any specific question asked of the 
examiner, if, as a matter of medical 
judgment, it is not feasible to answer 
the question, the examiner should explain 
why the specific question cannot be 
answered.

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
residuals of his inguinal herniorrhaphy.  
The claims folder must be made available 
to and reviewed by the examiner.  All 
tests deemed appropriate by the examiner 
should be performed.  In the report of 
the examination, the examiner should 
report all symptoms attributable to the 
service-connected disability.  In 
addition, the physician should describe 
the degree of the impairment attributable 
to the service-connected disability.

4.  After completion of the foregoing, 
the RO must ensure that all of the 
aforementioned development action has 
been conducted and completed in full, to 
include a report of all findings 
necessary to comply with the requirements 
of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  If any development is 
incomplete, the RO should take 
appropriate corrective action.

5.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
readjudicate the issues on appeal.  In 
readjudicating his claim for an increased 
rating for the service-connected 
residuals of his left shoulder gunshot 
wound injury, the RO should consider the 
application of 38 C.F.R. § 4.40 (1998) 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 (1998) regarding 
weakness, fatigability, incoordination, 
or pain on movement of a joint pursuant 
to DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Finally, the RO should consider 
the veterans application to reopen his 
claim for service connection for a 
psychophysiological gastrointestinal 
reaction in light of Hodge v. West, No. 
98-7017 (Fed. Cir. Sept. 16, 1998).

6.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case. They should then 
be afforded a reasonable opportunity to 
respond.

7.  Thereafter, the case should be 
returned to the Board for further 
appellate review, if in order.  The 
veteran need take no action until he is 
informed.  The purposes of this remand 
are to further develop the record and to 
afford the veteran due process of law.  
The Board intimates no opinion, either 
legal or factual, as to the ultimate 
disposition warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
